DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10/16/2020 and 02/26/2020 are acknowledged by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first driver” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McIntyre (US 4650151).
McIntyre discloses an executive system (fig. 2) for driving a valve (12) to open and close, comprising: a first housing (53, 46, 34), having a first inner cavity (in which 
wherein the drive mechanism comprises: a first driver (116 which would connect to 42); a first rotary shaft (42) with a top part driven by the first driver to rotate; a conversion assembly (74, 42b) with a bottom part fixed on top of the first drive rod (44); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US 4650151) in view of Sundararajan (US 9841117).
McIntyre discloses the invention as essentially claimed, except for a balancer for regulating a pressure equilibrium between an inside of the mounting cavity and an aqueous environment where the valve is located.
Sundararajan teaches a related actuator system for an underwater gate valve, including a balancer (44) for regulating a pressure equilibrium between an inside of the mounting cavity (the cavity between housing 32 and 36) and an aqueous environment where the valve is located, for the purpose of preventing seawater from contaminating and corroding the interior of the actuator and affecting normal operation of the actuator.
It would have been obvious to one of ordinary skill in the art to modify the invention of McIntyre, to include a balancer for regulating a pressure equilibrium .

Allowable Subject Matter
Claims 2-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or render obvious the conversion assembly having a top part connected on an outer wall of the first rotary shaft, for converting a rotation movement of the first rotary shaft into a linear up-and-down movement; and when a prescribed height of hydraulic medium is filled in the mounting cavity, a connecting segment sealedly mounted on a communicating hole provided in one or both of a side wall and a top part of the third housing and a downward extending introducing segment sealedly mounted on a bottom part of the connecting segment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4744386 discloses a similar gate valve actuator as McIntyre’s ‘151, including a first housing (154), a linkage block (196) slidable in the first housing, a first drive rod (184) passing through the first housing, the linkage block, and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753